ON MOTION EOR. REHEARING.
MR. CHIE'E JUSTICE BRANTLY
delivered the opinion of the court.
*3201. Appellant has submitted a motion for rehearing herein, in which complaint is made that certain facts appearing in the record were not given due weight in determining the question of the sufficiency! of the evidence to sustain the verdict. The criticism of the commissioners’ opinion seems to be founded upon the presumption that, as these facts are not set forth particularly in the statement of the case, they were overlooked by the commissioners and by the court. This was not the case. There is a substantial conflict in the evidence. This being so, this court had to accept the opinion of the district court thereon, and refuse to reverse the judgment on the ground of alleged insufficiency of the evidence. This court does- not usually in such cases undertake in its opinion to> set forth an analysis of the evidence for the purpose of pointing out the conflict, as this course serves only to encumber the reports-, and involves a useless expenditure of time and labor.
2. The appellant alleges surprise at the action of the court in refusing to consider the instructions. Counsel say that the court permitted the certificate of the clerk of the district court to be amended at the hearing so as to- show that the transcript contains a, copy of the judgment roll, and that they would have amended the transcript so as to ..complete- the judgment roll, upon an intimation that it did not contain a complete copy. They - also say that they had gained the impression from an intimation by one of the justices that the strict rule of the case of Featherman v. Granite County, 28 Mont. 462, 72 Pac. 972, would not hereafter be followed, and that it was followed in this case is alleged as a second distinct ground of surprise.
As to' the first allegation of surprise, it is sufficient to1 say that the court cannot, during a hearing, examine the record to determine which of the questions argued by counsel are properly presented by it. It is no part of the court’s duties- to- do this at that time, as its attention is then absorbed in following counsel through the course of their argument.
Touching the rule laid down in Featherman v. Granite County, supra, as to how the record should be made up-, the *321only modification that the court fias made of it is stated in the case of Glavin v. Lane, 29 Mont. 228, 74 Pac. 406, in which, the use of the word “jurisdiction,” used in Featherman v. Granite County, is criticised and limited in its application in its strictly technical sense to the steps necessary to perfect the appeal. These steps are jurisdictional, and, unless they are taken as provided by the statute, this court has no power to consider the case. The preparation of the record to present to this court is not a jurisdictional matter. Nevertheless the directions of the statute must be substantially pursued, in order to present alleged errors for review. Section 1196, Code of Civil Procedure, directs what the judgment roll shall contain. This section, read in the light of Section 1151 and Section 1080 as amended by the Act of 1897 (Sess. Laws 1897, p. 241), leaves noi doubt as to what papers shall be included. Sections 1736 and 1738 are equally clear as to what the record presented to this court on appeal from a judgment or an order denying a new trial should contain, as well as the order in which they •should appeal’. It is not proper to incorporate the judgment roll in the statement or bill of exceptions, and undertake in this way to get it before this court. The statement or bill should not include any of the papers which properly belong to the judgment roll. This is clearly stated in Featherman v. Granite County, supra. The judgment roll should be certified up as a separate entity. If the record is made up in accordance with the statutory direction, this court can then readily turn to anyi portion referred to or desired. The question sought to be presented is then presented as the statute requires. A substantial departure from the statutory directions destroys any semblance of uniformity in practice. For one substantial departure is no more important than another, and, if an observance of the provisions of the statute may be omitted in one substantial particular, they may be disregarded altogether, as was frequently the case prior to the decision in Featherman v. Granite County, supra.
This court has never intended that the profession should understand that a strict, technical compliance with the statute *322would be required. So long as, a substantial compliance is apparent, this court will proceed to determine all questions properly raised by the record. If, for instance, the record contains the pleadings and a judgment as a separate entity purporting to be the judgment roll, the merits' of the ease, so far as the judgment roll as: made upi will permit, will be considered without question whether all the papers are in the roll which the statute requires should be there1. To illustrate,: If it be sought to have this court review the action of the district court upon a demurrer to the complaint, and the judgment roll contains the demurrer, with the order disposing of it, this court will consider that question, notwithstanding the fact that the instructions may not be incorporated in the judgment roll. In the same way, it will consider the merits of the instructions, if they are found in the judgment roll, notwithstanding demurrers and the orders disposing of them, and like matters, may be omitted. The provisions of the statute direct how. and in what form the evidence of what took place in the district court shall he presented to this court, and the sooner counsel learn that these provisions are to be followed as the correct rule of practice, instead of the loose methods which have hitherto prevailed, the better it will be for counsel and litigants: This course will necessarily lessen the labors of this court. In this case what purports, to be a copy of the judgment roll is in the record as a separate entity, but no instructions are incorporated therein, and there is no legal evidence before this court that any were in fact given. In the statement, where they should not he, are found what are alleged to be the instructions: They were not considered for this reason. In view of the fact that what may be the judgment roll appears in the transcript in the proper place, we considered the only question which, was prop*erly presented.
3. Under a strict application of the rule relative to briefs, the judgment and order should have been affirmed without considering the merits at all. Besides the defects pointed out in the commissioners’ opinion, there are others which- render the *323brief of noi aid in the examination of the somewhat volnminons record, owing to the fact that in its preparation counsel failed to observe the rule, by not pointing out where in.the record the matters illustrating the ’exceptions taken and reserved can be found.
The motion for rehearing is denied.

Denied.